NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMAN BARTSCH HERTERICH,                       No. 20-17197

                Plaintiff-Appellant,            D.C. No. 4:20-cv-03992-SBA

 v.
                                                MEMORANDUM*
ERNEST H. GOLDSMITH; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                 Saundra B. Armstrong, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Norman Bartsch Herterich appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations arising

from a California state court case involving his father’s estate. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civ. P. 12(b)(1) and 12(b)(6). Seismic Reservoir 2020, Inc. v. Paulsson, 785 F.3d

330, 333 (9th Cir. 2015). We affirm.

      The district court properly dismissed Herterich’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it was a “forbidden

de facto appeal” of prior state court decisions and Herterich raised claims that were

“inextricably intertwined” with those state court decisions. See Noel v. Hall, 341

F.3d 1148, 1163-65 (9th Cir. 2003) (discussing the Rooker-Feldman doctrine); see

also Cooper v. Ramos, 704 F.3d 772, 782 (9th Cir. 2012) (explaining that claims

are “inextricably intertwined” with state court decisions where federal adjudication

“would impermissibly undercut the state ruling on the same issues” (citation and

internal quotation marks omitted)).

      We reject as meritless Herterich’s contention that the district court

improperly relied on facts that conflicted with the complaint when it took judicial

notice of prior state court decisions.

      The district court did not abuse its discretion by dismissing Herterich’s

complaint without leave to amend because further amendment of Herterich’s

claims would be futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining that

dismissal without leave to amend is proper if amendment would be futile).

      AFFIRMED.


                                          2                                   20-17197